ORDER
The Disciplinary Review Board having reported to the Supreme Court, recommending that KEVIN E. GILES, formerly of EAST ORANGE, who was admitted to the bar of this State in 1983 and who has been on disability inactive status since April 30, 1991, be suspended from practice for a period of one year and thereafter returned to disability inactive status, with any subsequent return of respondent to practice to be on satisfaction of certain conditions, for respondent’s unethical conduct in his handling of four matters, including gross neglect, pattern or neglect, failure to communicate with and abandonment of clients, failure to return client property, failure to act with due diligence, misrepresentations to and failure to cooperate with the ethics authorities and failure to maintain a bona fide office in New Jersey, all in violation of RPC 1.1(a), RPC 1.1(b), RPC 1.3, RPC 1.4(a), RPC 1.15(b), RPC 8.1(b), RPC *1128.4(c) and Rule 1:20-1(a) and Rule 1:20 — 3(f), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and KEVIN E. GILES is suspended from practice for a period of one year, effective immediately; and it is further
ORDERED that at the conclusion of the one-year term of suspension, respondent shall be returned to disability inactive status; and it is further
ORDERED that respondent shall not be reinstated to practice unless and until he demonstrates through sufficient competent evidence his fitness to practice law; and it is further
ORDERED that at such time as respondent may return to the practice of law, he shall practice under the supervision of a proctor approved by the Office of Attorney Ethics for a period of two years and successfully complete the ICLE Skills and Methods Course, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.